Gray, J.
The law is well settled, in England and America, that the postmaster general, the deputy postmasters, and their assistants and clerks, appointed and sworn as required by law, are public officers, each of whom is responsible for his own negligence *475only, and not for that of any of the others, although selected by him, and subject to his orders. Lane v. Cotton, 1 Ld. Raym. 646; S. C.12 Mod. 472. Whitfield v. Le Despencer, Cowp. 754. Dunlop v. Munroe, 7 Cranch, 242. Schroyer v. Lynch, 8 Watts, 453. Bishop v. Williamson, 2 Fairf. 495. Hutchins v. Brackett, 2 Foster, 252.
The ruling at the trial was therefore right; and the plaintiff, having consented to a verdict for the defendant, reserving only the question of the correctness of that ruling, cannot now raise the question whether there was sufficient evidence of the defendant’s own negligence to be submitted to the jury.

Judgment on the verdict.